 
 
I 
111th CONGRESS 1st Session 
H. R. 2006 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2009 
Mr. King of New York (for himself, Ms. Baldwin, Ms. Schakowsky, and Mr. Sestak) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on the Judiciary, Energy and Commerce, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Social Security Act to enhance the social security of the Nation by ensuring adequate public-private infrastructure and to resolve to prevent, detect, treat, intervene in, and prosecute elder abuse, neglect, and exploitation, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Elder Justice Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings. 
Sec. 3. Purposes. 
Title I—Department of Health and Human Services 
Sec. 101. Definitions. 
Sec. 102. Elder justice.
 
Part A—Block grants to states for social services 
Part B—Elder Justice 
Sec. 2011. Definitions. 
Sec. 2012. General provisions. 
Subpart 1—National Coordination of Elder Justice Activities and Research 
Chapter I—Elder Justice Coordinating Council and Advisory Board on Elder Abuse, Neglect, and Exploitation 
Sec. 2021. Elder Justice Coordinating Council. 
Sec. 2022. Advisory Board on Elder Abuse, Neglect, and Exploitation. 
Sec. 2023. Research protections. 
Sec. 2024. Authorization of appropriations. 
Chapter II—Elder abuse, neglect, and exploitation forensic centers 
Sec. 2031. Establishment and support of elder abuse, neglect, and exploitation forensic centers. 
Subpart 2—Programs To Promote Elder Justice 
Sec. 2041. Enhancement of long-term care. 
Sec. 2042. Adult protective services functions and grant programs. 
Sec. 2043. Long-term care ombudsman program grants and training. 
Sec. 2044. Provision of information regarding, and evaluations of, elder justice programs. 
Sec. 2045. Report. 
Sec. 1150A. Reporting to law enforcement of crimes occurring in federally funded long-term care facilities. 
Sec. 1150B. Ensuring safety of residents when federally funded long-term care facilities close. 
Title II—Department of Justice 
Sec. 201. Analysis, report, and recommendations related to elder justice programs. 
Sec. 202. Victim advocacy grants. 
Sec. 203. Supporting local prosecutors and courts in elder justice matters. 
Sec. 204. Supporting State prosecutors and courts in elder justice matters. 
Sec. 205. Supporting law enforcement in elder justice matters. 
Sec. 206. Evaluations. 
Sec. 207. Reauthorization of the Missing Alzheimer's Disease Patient Alert Program. 
Title III—Tax provisions 
Sec. 301. Long-term care facility worker employment tax credit.  
2.FindingsCongress finds the following: 
(1)The proportion of the United States population age 60 years or older will drastically increase in the next 30 years as more than 76,000,000 baby boomers approach retirement and old age. 
(2)Each year, anywhere between 500,000 and 5,000,000 elders in the United States are abused, neglected, or exploited. 
(3)Elder abuse, neglect, and exploitation have no boundaries, and cross all racial, social class, gender, and geographic lines. 
(4)Victims of elder abuse, neglect, and exploitation are not only subject to injury from mistreatment and neglect, they are also 3.1 times more likely than elders who were not victims of elder abuse, neglect, and exploitation to die at an earlier age than expected. 
(5)There is a general dearth of data as to the nature and scope of elder abuse, neglect, and exploitation. In recognition of the need to improve data collection efforts with respect to elder abuse, neglect, and exploitation, Congress required the Secretary of Health and Human Services to conduct a study by the end of 2008 on establishing a uniform national database on elder abuse under section 405 of title IV of division C of the Tax Relief and Health Care Act of 2006 (Public Law 109–432). 
(6)Despite the dearth of data in the field, experts agree that most cases of elder abuse, neglect, and exploitation are never reported and that abuse, neglect, and exploitation shorten a victim’s life, often triggering a downward spiral of an otherwise productive, self-sufficient elder’s life. Programs addressing other difficult issues such as domestic violence and child abuse and neglect have demonstrated the need for a multifaceted law, combining public health, social service, and law enforcement approaches. 
(7)For over 20 years, Congress has been presented with facts and testimony calling for a coordinated Federal effort to combat elder abuse, neglect, and exploitation. 
(8)The Federal Government has been slow to respond to the needs of victims of elder abuse, neglect, and exploitation or to undertake prevention efforts. 
(9)No Federal law has been enacted that adequately and comprehensively addresses the issues of elder abuse, neglect, and exploitation and there are very limited resources available to those in the field that directly deal with the issues. 
(10)Differences in State laws and practices in the areas of elder abuse, neglect, and exploitation lead to significant disparities in prevention, protective and social services, treatment systems, and law enforcement, and lead to other inequities. 
(11)The Federal Government has played an important role in promoting research, training, public safety, and data collection, and the identification, development, and dissemination of promising health care, social, and protective services, and law enforcement practices, relating to child abuse and neglect, domestic violence, and violence against women. The Federal Government should promote similar efforts and protections relating to elder abuse, neglect, and exploitation. 
(12)The Federal Government should provide leadership and assist States and communities in their efforts to protect elders in the United States by— 
(A)promoting coordinated planning among all levels of government; 
(B)generating and sharing knowledge relevant to protecting elders; 
(C)providing leadership to combat the abuse, neglect, and exploitation of the Nation’s elders; and 
(D)providing resources to States and communities to promote elder justice. 
(13)The problem of elder abuse, neglect, and exploitation requires a comprehensive approach that— 
(A)integrates the work of health, legal, and social service agencies and organizations; 
(B)emphasizes the need for prevention, reporting, investigation, assessment, treatment, and prosecution of elder abuse, neglect, and exploitation at all levels of government; 
(C)ensures that sufficient numbers of properly trained personnel with specialized knowledge are in place to— 
(i)treat, assess, and provide services relating to elder abuse, neglect, and exploitation; and 
(ii)carry out elder protection duties; 
(D)is sensitive to ethnic and cultural diversity; 
(E)recognizes the role of mental health, disability, dementia, substance abuse, medication mismanagement, and family dysfunction problems in increasing and exacerbating elder abuse, neglect, and exploitation; and 
(F)balances elders’ right to self-determination with society’s responsibility to protect elders. 
(14)The human, social, and economic cost of elder abuse, neglect, and exploitation is high and includes unnecessary expenditures of funds from many public programs. 
(15)The failure to coordinate activities relating to, and comprehensively prevent and treat, elder abuse, neglect, and exploitation threatens the future and well-being of millions of elders in the United States. 
(16)All elements of society in the United States have a shared responsibility in responding to a national problem of elder abuse, neglect, and exploitation. 
3.PurposesThe purposes of this Act are as follows: 
(1)To enhance the social security of the Nation by ensuring adequate public-private infrastructure and resolving to prevent, detect, treat, understand, and intervene in, and where appropriate, aid in the prosecution of, elder abuse, neglect, and exploitation. 
(2)To bring a comprehensive approach to preventing and combating elder abuse, neglect, and exploitation, a long invisible problem that afflicts the most vulnerable among the aging population of the United States. 
(3)To raise the issue of elder abuse, neglect, and exploitation to national attention, and to create the infrastructure at the Federal, State, and local levels, to ensure that individuals and organizations on the front lines, who are fighting elder abuse, neglect, and exploitation with scarce resources and fragmented systems, have the resources and information needed to carry out their fight. 
(4)To bring a comprehensive multidisciplinary approach to elder justice. 
(5)To set in motion research and data collection to fill gaps in knowledge about elder abuse, neglect, and exploitation. 
(6)To supplement the activities of service providers and programs, to enhance training, and to leverage scarce resources efficiently, in order to ensure that elder justice receives the attention it deserves as the Nation’s population ages. 
(7)To recognize and address the role of mental health, disability, dementia, substance abuse, medication mismanagement, and family dysfunction problems in increasing and exacerbating elder abuse, neglect, and exploitation. 
(8)To create short- and long-term strategic plans for the development and coordination of elder justice research, programs, studies, training, and other efforts nationwide. 
(9)To promote collaborative efforts and diminish overlap and gaps in efforts in developing the important field of elder justice. 
(10)To honor and respect the right of all individuals with diminished capacity to decisionmaking autonomy, self-determination, and dignity of choice. 
(11)To respect the wishes of individuals with diminished capacity and their family members in providing supportive services and care plans intended to protect elders from abuse, neglect (including self-neglect), and exploitation. 
IDepartment of Health and Human Services 
101.DefinitionsExcept as otherwise specifically provided, any term that is defined in section 2011 of the Social Security Act (as added by section 102(a)) and is used in this title has the meaning given such term by such section. 
102.Elder justice 
(a)Elder justice 
(1)In GeneralTitle XX of the Social Security Act (42 U.S.C. 1397 et seq.) is amended— 
(A)in the title heading, by inserting and elder justice after social services; 
(B)by inserting before section 2001 the following: 
 
ABlock grants to states for social services ; and
(C)by adding at the end the following: 
 
BElder Justice 
2011.DefinitionsIn this part: 
(1)AbuseThe term abuse means the knowing infliction of physical or psychological harm or the knowing deprivation of goods or services that are necessary to meet essential needs or to avoid physical or psychological harm. 
(2)Adult protective servicesThe term adult protective services means such services provided to adults as the Secretary may specify and includes services such as— 
(A)disseminating reports of adult abuse, neglect, or exploitation; 
(B)investigating the reports described in subparagraph (A); 
(C)case planning, monitoring, evaluation, and other case work and services; and 
(D)providing, arranging for, or facilitating the provision of medical, social service, economic, legal, housing, law enforcement, or other protective, emergency, or support services. 
(3)CaregiverThe term caregiver means an individual who has the responsibility for the care of an elder, either voluntarily, by contract, by receipt of payment for care, or as a result of the operation of law, and means a family member or other individual who provides (on behalf of such individual or of a public or private agency, organization, or institution) compensated or uncompensated care to an elder who needs supportive services in any setting. 
(4)Direct careThe term direct care means care by an employee or contractor who provides assistance or long-term care services to a recipient. 
(5)ElderThe term elder means an individual age 60 or older. 
(6)Elder justiceThe term elder justice means— 
(A)from a societal perspective, efforts to— 
(i)prevent, detect, treat, intervene in, and prosecute elder abuse, neglect, and exploitation; and 
(ii)protect elders with diminished capacity while maximizing their autonomy; and 
(B)from an individual perspective, the recognition of an elder’s rights, including the right to be free of abuse, neglect, and exploitation. 
(7)Eligible entityThe term eligible entity means a State or local government agency, Indian tribe or tribal organization, or any other public or private entity that is engaged in and has expertise in issues relating to elder justice or in a field necessary to promote elder justice efforts. 
(8)ExploitationThe term exploitation means the fraudulent or otherwise illegal, unauthorized, or improper act or process of an individual, including a caregiver or fiduciary, that uses the resources of an elder for monetary or personal benefit, profit, or gain, or that results in depriving an elder of rightful access to, or use of, benefits, resources, belongings, or assets. 
(9)FiduciaryThe term fiduciary— 
(A)means a person or entity with the legal responsibility— 
(i)to make decisions on behalf of and for the benefit of another person; and 
(ii)to act in good faith and with fairness; and 
(B)includes a trustee, a guardian, a conservator, an executor, an agent under a financial power of attorney or health care power of attorney, or a representative payee. 
(10)GrantThe term grant includes a contract, cooperative agreement, or other mechanism for providing financial assistance. 
(11)GuardianshipThe term guardianship means— 
(A)the process by which a State court determines that an adult individual lacks capacity to make decisions about self-care and property, and appoints another individual or entity known as a guardian, as a conservator, or by a similar term, as a surrogate decisionmaker; 
(B)the manner in which the court-appointed surrogate decisionmaker carries out duties to the individual and the court; or 
(C)the manner in which the court exercises oversight of the surrogate decisionmaker. 
(12)Indian tribe 
(A)In generalThe term Indian tribe has the meaning given such term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(B)Inclusion of Pueblo and RancheriaThe term Indian tribe includes any Pueblo or Rancheria. 
(13)Law enforcementThe term law enforcement means the full range of potential responders to elder abuse, neglect, and exploitation including— 
(A)police, sheriffs, detectives, public safety officers, and corrections personnel; 
(B)prosecutors; 
(C)medical examiners; 
(D)investigators; and 
(E)coroners. 
(14)Long-term care 
(A)In generalThe term long-term care means supportive and health services specified by the Secretary for individuals who need assistance because the individuals have a loss of capacity for self-care due to illness, disability, or vulnerability. 
(B)Loss of capacity for self-careFor purposes of subparagraph (A), the term loss of capacity for self-care means an inability to engage in 1 or more activities of daily living, including eating, dressing, bathing, and management of one’s financial affairs. 
(15)Long-term care facilityThe term long-term care facility means a residential care provider that arranges for, or directly provides, long-term care. 
(16)NeglectThe term neglect means— 
(A)the failure of a caregiver or fiduciary to provide the goods or services that are necessary to maintain the health or safety of an elder; or 
(B)self-neglect. 
(17)Nursing facility 
(A)In generalThe term nursing facility has the meaning given such term under section 1919(a). 
(B)Inclusion of skilled nursing facilityThe term nursing facility includes a skilled nursing facility (as defined in section 1819(a)). 
(18)Self-neglectThe term self-neglect means an adult’s inability, due to physical or mental impairment or diminished capacity, to perform essential self-care tasks including— 
(A)obtaining essential food, clothing, shelter, and medical care; 
(B)obtaining goods and services necessary to maintain physical health, mental health, or general safety; or 
(C)managing one’s own financial affairs. 
(19)Serious bodily injury 
(A)In generalThe term serious bodily injury means an injury— 
(i)involving extreme physical pain; 
(ii)involving substantial risk of death; 
(iii)involving protracted loss or impairment of the function of a bodily member, organ, or mental faculty; or 
(iv)requiring medical intervention such as surgery, hospitalization, or physical rehabilitation. 
(B)Criminal sexual abuseSerious bodily injury shall be considered to have occurred if the conduct causing the injury is conduct described in section 2241 (relating to aggravated sexual abuse) or 2242 (relating to sexual abuse) of title 18, United States Code, or any similar offense under State law. 
(20)SocialThe term social, when used with respect to a service, includes adult protective services. 
(21)State legal assistance developerThe term State legal assistance developer means an individual described in section 731 of the Older Americans Act of 1965. 
(22)State long-term care ombudsmanThe term State Long-Term Care Ombudsman means the State Long-Term Care Ombudsman described in section 712(a)(2) of the Older Americans Act of 1965. 
2012.General provisions 
(a)Protection of PrivacyIn pursuing activities under this part, the Secretary shall ensure the protection of individual health privacy consistent with the regulations promulgated under section 264(c) of the Health Insurance Portability and Accountability Act of 1996 and applicable State and local privacy regulations. 
(b)Rule of constructionNothing in this part shall be construed to interfere with or abridge an elder’s right to practice his or her religion through reliance on prayer alone for healing when this choice— 
(1)is contemporaneously expressed, either orally or in writing, with respect to a specific illness or injury which the elder has at the time of the decision by an elder who is competent at the time of the decision; 
(2)is previously set forth in a living will, health care proxy, or other advance directive document that is validly executed and applied under State law; or 
(3)may be unambiguously deduced from the elder’s life history. 
1National Coordination of Elder Justice Activities and Research 
IElder Justice Coordinating Council and Advisory Board on Elder Abuse, Neglect, and Exploitation 
2021.Elder Justice Coordinating Council 
(a)EstablishmentThere is established within the Office of the Secretary an Elder Justice Coordinating Council (in this section referred to as the Council). 
(b)Membership 
(1)In generalThe Council shall be composed of the following members: 
(A)The Secretary (or the Secretary’s designee). 
(B)The Attorney General (or the Attorney General’s designee). 
(C)The head of each Federal department or agency or other governmental entity identified by the Chair referred to in subsection (d) as having responsibilities, or administering programs, relating to elder abuse, neglect, and exploitation. 
(2)RequirementEach member of the Council shall be an officer or employee of the Federal Government. 
(c)VacanciesAny vacancy in the Council shall not affect its powers, but shall be filled in the same manner as the original appointment was made. 
(d)ChairThe member described in subsection (b)(1)(A) shall be Chair of the Council. 
(e)MeetingsThe Council shall meet at least 2 times per year, as determined by the Chair. 
(f)Duties 
(1)In generalThe Council shall make recommendations to the Secretary for the coordination of activities of the Department of Health and Human Services, the Department of Justice, and other relevant Federal, State, local, and private agencies and entities, relating to elder abuse, neglect, and exploitation and other crimes against elders. 
(2)ReportNot later than the date that is 2 years after the date of enactment of the Elder Justice Act and every 2 years thereafter, the Council shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives a report that— 
(A)describes the activities and accomplishments of, and challenges faced by— 
(i)the Council; and 
(ii)the entities represented on the Council; and 
(B)makes such recommendations for legislation, model laws, or other action as the Council determines to be appropriate. 
(g)Powers of the Council 
(1)Information from federal agenciesSubject to the requirements of section 2012(a), the Council may secure directly from any Federal department or agency such information as the Council considers necessary to carry out this section. Upon request of the Chair of the Council, the head of such department or agency shall furnish such information to the Council. 
(2)Postal servicesThe Council may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
(h)Travel ExpensesThe members of the Council shall not receive compensation for the performance of services for the Council. The members shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Council. Notwithstanding section 1342 of title 31, United States Code, the Secretary may accept the voluntary and uncompensated services of the members of the Council. 
(i)Detail of Government EmployeesAny Federal Government employee may be detailed to the Council without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(j)Status as Permanent CouncilSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council. 
2022.Advisory Board on Elder Abuse, Neglect, and Exploitation 
(a)EstablishmentThere is established a board to be known as the Advisory Board on Elder Abuse, Neglect, and Exploitation (in this section referred to as the Advisory Board) to create short- and long-term multidisciplinary strategic plans for the development of the field of elder justice and to make recommendations to the Elder Justice Coordinating Council established under section 2021. 
(b)CompositionThe Advisory Board shall be composed of 27 members appointed by the Secretary from among members of the general public who are individuals with experience and expertise in elder abuse, neglect, and exploitation prevention, detection, treatment, intervention, or prosecution. 
(c)Solicitation of NominationsThe Secretary shall publish a notice in the Federal Register soliciting nominations for the appointment of members of the Advisory Board under subsection (b). 
(d)Terms 
(1)In generalEach member of the Advisory Board shall be appointed for a term of 3 years, except that, of the members first appointed— 
(A)9 shall be appointed for a term of 3 years; 
(B)9 shall be appointed for a term of 2 years; and 
(C)9 shall be appointed for a term of 1 year. 
(2)Vacancies 
(A)In generalAny vacancy on the Advisory Board shall not affect its powers, but shall be filled in the same manner as the original appointment was made. 
(B)Filling unexpired termAn individual chosen to fill a vacancy shall be appointed for the unexpired term of the member replaced. 
(3)Expiration of termsThe term of any member shall not expire before the date on which the member’s successor takes office. 
(e)Election of OfficersThe Advisory Board shall elect a Chair and Vice Chair from among its members. The Advisory Board shall elect its initial Chair and Vice Chair at its initial meeting. 
(f)Duties 
(1)Enhance communication on promoting quality of, and preventing abuse and neglect in, Long-Term careThe Advisory Board shall develop collaborative and innovative approaches to improve the quality of, including preventing abuse and neglect in, long-term care. 
(2)Collaborative efforts to develop consensus around the management of certain quality-related factors 
(A)In generalThe Advisory Board shall establish multidisciplinary panels to address, and develop consensus on, subjects relating to improving the quality of long-term care. At least 1 such panel shall address, and develop consensus on, methods for managing resident-to-resident abuse in long-term care. 
(B)Activities conductedThe multidisciplinary panels established under subparagraph (A) shall examine relevant research and data, identify best practices with respect to the subject of the panel, determine the best way to carry out those best practices in a practical and feasible manner, and determine an effective manner of distributing information on such subject. 
(3)ReportNot later than the date that is 18 months after the date of enactment of the Elder Justice Act, and annually thereafter, the Advisory Board shall prepare and submit to the Elder Justice Coordinating Council, the Committee on Finance of the Senate, and the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives a report containing— 
(A)information on the status of Federal, State, and local public and private elder justice activities; 
(B)recommendations (including recommended priorities) regarding— 
(i)elder justice programs, research, training, services, practice, enforcement, and coordination; 
(ii)coordination between entities pursuing elder justice efforts and those involved in related areas that may inform or overlap with elder justice efforts, such as activities to combat violence against women and child abuse and neglect; and 
(iii)activities relating to adult fiduciary systems, including guardianship and other fiduciary arrangements; 
(C)recommendations for specific modifications needed in Federal and State laws (including regulations) or for programs, research, and training to enhance prevention, detection, and treatment (including diagnosis) of, intervention in (including investigation of), and prosecution of elder abuse, neglect, and exploitation; 
(D)recommendations on methods for the most effective coordinated national data collection with respect to elder justice, and elder abuse, neglect, and exploitation; and 
(E)recommendations for a multidisciplinary strategic plan to guide the effective and efficient development of the field of elder justice. 
(g)Powers of the Advisory Board 
(1)Information from federal agenciesSubject to the requirements of section 2012(a), the Advisory Board may secure directly from any Federal department or agency such information as the Advisory Board considers necessary to carry out this section. Upon request of the Chair of the Advisory Board, the head of such department or agency shall furnish such information to the Advisory Board. 
(2)Sharing of data and reportsThe Advisory Board may request from any entity pursuing elder justice activities under the Elder Justice Act or an amendment made by that Act, any data, reports, or recommendations generated in connection with such activities. 
(3)Postal servicesThe Advisory Board may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
(h)Travel ExpensesThe members of the Advisory Board shall not receive compensation for the performance of services for the Advisory Board. The members shall be allowed travel expenses for up to 4 meetings per year, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Advisory Board. Notwithstanding section 1342 of title 31, United States Code, the Secretary may accept the voluntary and uncompensated services of the members of the Advisory Board. 
(i)Detail of Government EmployeesAny Federal Government employee may be detailed to the Advisory Board without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. 
(j)Status as Permanent Advisory CommitteeSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the advisory board. 
2023.Research protections 
(a)GuidelinesThe Secretary shall promulgate guidelines to assist researchers working in the area of elder abuse, neglect, and exploitation, with issues relating to human subject protections. 
(b)Definition of legally authorized representative for application of regulationsFor purposes of the application of subpart A of part 46 of title 45, Code of Federal Regulations, to research conducted under this chapter the term legally authorized representative means, unless otherwise provided by law, the individual or judicial or other body authorized under the applicable law to consent to medical treatment on behalf of another person. 
2024.Authorization of appropriationsThere are authorized to be appropriated to carry out this chapter— 
(1)for fiscal year 2010, $6,500,000; and 
(2)for each of fiscal years 2011 through 2012, $7,000,000. 
IIElder abuse, neglect, and exploitation forensic centers 
2031.Establishment and support of elder abuse, neglect, and exploitation forensic centers 
(a)In generalThe Secretary, in consultation with the Attorney General, shall make grants to eligible entities to establish and operate stationary and mobile forensic centers, to develop forensic expertise regarding, and provide services relating to, elder abuse, neglect, and exploitation. 
(b)Stationary forensic centersThe Secretary shall make 4 of the grants described in subsection (a) to institutions of higher education with demonstrated expertise in forensics or commitment to preventing or treating elder abuse, neglect, or exploitation, to establish and operate stationary forensic centers. 
(c)Mobile centersThe Secretary shall make 6 of the grants described in subsection (a) to appropriate entities to establish and operate mobile forensic centers. 
(d)Authorized Activities 
(1)Development of forensic markers and methodologiesAn eligible entity that receives a grant under this section shall use funds made available through the grant to assist in determining whether abuse, neglect, or exploitation occurred and whether a crime was committed and to conduct research to describe and disseminate information on— 
(A)forensic markers that indicate a case in which elder abuse, neglect, or exploitation may have occurred; and 
(B)methodologies for determining, in such a case, when and how health care, emergency service, social and protective services, and legal service providers should intervene and when the providers should report the case to law enforcement authorities. 
(2)Development of forensic expertiseAn eligible entity that receives a grant under this section shall use funds made available through the grant to develop forensic expertise regarding elder abuse, neglect, and exploitation in order to provide medical and forensic evaluation, therapeutic intervention, victim support and advocacy, case review, and case tracking. 
(3)Collection of evidenceThe Secretary, in coordination with the Attorney General, shall use data made available by grant recipients under this section to develop the capacity of geriatric health care professionals and law enforcement to collect forensic evidence, including collecting forensic evidence relating to a potential determination of elder abuse, neglect, or exploitation. 
(e)ApplicationTo be eligible to receive a grant under this section, an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(f)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section— 
(1)for fiscal year 2010, $4,000,000; 
(2)for fiscal year 2011, $6,000,000; and 
(3)for each of fiscal years 2012 and 2013, $8,000,000. 
2Programs To Promote Elder Justice 
2041.Enhancement of long-term care 
(a)Grants and Incentives for Long-Term Care Staffing 
(1)In generalThe Secretary shall carry out activities, including activities described in paragraphs (2) and (3), to provide incentives for individuals to train for, seek, and maintain employment providing direct care in a long-term care facility. 
(2)Specific programs to enhance training, recruitment, and retention of staff 
(A)Coordination with secretary of labor to recruit and train long-term care staffThe Secretary shall coordinate activities under this subsection with the Secretary of Labor in order to provide incentives for individuals to train for and seek employment providing direct care in a long-term care facility. 
(B)Career ladders and wage or benefit increases to increase staffing in long-term care facilities 
(i)In generalThe Secretary shall make grants to long-term care facilities to carry out programs through which the facilities— 
(I)offer, to employees who provide direct care to residents of a long-term care facility, continuing training and varying levels of certification, based on observed clinical care practices and the amount of time the employees spend providing direct care; and 
(II)provide, or make arrangements to provide, bonuses or other increased compensation or benefits to employees who achieve certification under such a program. 
(ii)ApplicationTo be eligible to receive a grant under this subparagraph, a long-term care facility shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require (which may include evidence of consultation with the State in which the long-term care facility is located with respect to carrying out activities funded under the grant). 
(iii)Authority to limit number of applicantsNothing in this subparagraph shall be construed as prohibiting the Secretary from limiting the number of applicants for a grant under this subparagraph. 
(3)Specific programs to improve management practices 
(A)In generalThe Secretary shall make grants to long-term care facilities to enable the facilities to provide training and technical assistance to eligible employees. 
(B)Authorized activitiesA long-term care facility that receives a grant under subparagraph (A) shall use funds made available through the grant to provide training and technical assistance to eligible employees regarding management practices using methods that are demonstrated to promote retention of individuals who provide direct care to residents of the long-term care facility, such as— 
(i)the establishment of standard human resource policies that reward high performance, including policies that provide for improved wages and benefits on the basis of job reviews; 
(ii)the establishment of motivational and thoughtful work organization practices; 
(iii)the creation of a workplace culture that respects and values caregivers and their needs; 
(iv)the promotion of a workplace culture that respects the rights of residents of a long-term care facility and results in improved care for the residents; and 
(v)the establishment of other programs that promote the provision of high quality care, such as a continuing education program that provides additional hours of training, including on-the-job training, for employees who are certified nurse aides. 
(C)ApplicationTo be eligible to receive a grant under this paragraph, a long-term care facility shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require (which may include evidence of consultation with the State in which the long-term care facility is located with respect to carrying out activities funded under the grant). 
(D)Authority to limit number of applicantsNothing in this paragraph shall be construed as prohibiting the Secretary from limiting the number of applicants for a grant under this paragraph. 
(E)Eligible employee definedIn this paragraph, the term eligible employee means an individual who establishes or implements management practices applicable with respect to individuals who provide direct care to residents of a long-term care facility and includes administrators, directors of nursing, staff developers, and charge nurses. 
(4)Accountability measuresThe Secretary shall develop accountability measures to ensure that the activities conducted using funds made available under this subsection benefit eligible employees and increase the stability of the long-term care workforce. 
(b)Informatics Systems Grant Program 
(1)Grants authorizedThe Secretary is authorized to make grants to long-term care facilities for the purpose of assisting such entities in offsetting the costs related to purchasing, leasing, developing, and implementing standardized clinical health care informatics systems designed to improve patient safety and reduce adverse events and health care complications resulting from medication errors. 
(2)Use of grant fundsFunds provided under grants under this subsection may be used for any of the following: 
(A)Purchasing, leasing, and installing computer software and hardware, including handheld computer technologies. 
(B)Making improvements to existing computer software and hardware. 
(C)Making upgrades and other improvements to existing computer software and hardware to enable e-prescribing. 
(D)Providing education and training to eligible long-term care facility staff on the use of technology to implement the electronic transmission of prescription and patient information. 
(3)ApplicationTo be eligible to receive a grant under this subsection, a long-term care facility shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require (which may include evidence of consultation with the State in which the long-term care facility is located with respect to carrying out activities funded under the grant). 
(4)Authority to limit number of applicantsNothing in this subsection shall be construed as prohibiting the Secretary from limiting the number of applicants for a grant under this subsection. 
(5)Accountability measuresThe Secretary shall develop accountability measures to ensure that the activities conducted using funds made available under this subsection help improve patient safety and reduce adverse events and health care complications resulting from medication errors. 
(c)Inclusion of adjudicated crimes on nursing home compare websiteNot later than 1 year after the date of enactment of the Elder Justice Act, the Secretary shall ensure that the Department of Health and Human Services includes, as part of the information provided for comparison of nursing facilities on the official Internet website of the Federal Government for Medicare beneficiaries (commonly referred to as the Nursing Home Compare Medicare website), the number of adjudicated instances of criminal violations by a nursing facility or crimes committed by an employee of a nursing facility— 
(1)that were committed inside of the facility; and 
(2)with respect to such instances of violations or crimes committed outside of the facility, that were the violations or crimes of elder abuse, neglect, and exploitation, criminal sexual abuse of an elder, or other violations or crimes that resulted in the serious bodily injury of an elder. 
(d)Development of consumer rights information page on nursing home compare websiteNot later than 1 year after the date of enactment of the Elder Justice Act, the Secretary shall ensure that the Department of Health and Human Services, as part of the information provided for comparison of nursing facilities on the Nursing Home Compare Medicare website develops and includes a consumer rights information page that contains links to descriptions of, and information with respect to, the following: 
(1)The documentation on nursing facilities that is available to the public. 
(2)General information and tips on choosing a nursing facility that meets the needs of the individual. 
(3)General information on consumer rights with respect to nursing facilities. 
(4)The nursing facility survey process (on a national and State-specific basis). 
(5)On a State-specific basis, the services available through the State long-term care ombudsman for such State. 
(e)Development and Adoption of Standards for Transactions Involving Clinical Data by Long-Term Care Facilities 
(1)StandardsThe Secretary shall develop and adopt uniform open electronic standards for transactions involving clinical data by long-term care facilities. Such standards shall include messaging and nomenclature standards. 
(2)Compatibility with other standardsThe standards developed and adopted under paragraph (1) shall be compatible with standards established under part C of title XI, standards established under subsections (b)(2)(B)(i) and (e)(4) of section 1860D–4, and with general health information technology standards. 
(3)Electronic submission of data to the secretary 
(A)In generalNot later than 10 years after the date of enactment of the Elder Justice Act, the Secretary shall have procedures in place to accept the optional electronic submission of clinical data by long-term care facilities pursuant to the standards developed and adopted under paragraph (1). 
(B)Rule of constructionNothing in this subsection shall be construed to require a long-term care facility to submit clinical data electronically to the Secretary. 
(f)RegulationsThe Secretary shall promulgate regulations to carry out subsections (c), (d), and (e) of this section. Such regulations shall require a State, as a condition of the receipt of funds under this part, to conduct such data collection and reporting as the Secretary determines are necessary to satisfy the requirements of such subsections. 
(g)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section— 
(1)for fiscal year 2010, $20,000,000; 
(2)for fiscal year 2011, $17,500,000; and 
(3)for each of fiscal years 2012 and 2013, $15,000,000. 
2042.Adult protective services functions and grant programs 
(a)Secretarial responsibilities 
(1)In generalThe Secretary shall ensure that the Department of Health and Human Services— 
(A)provides funding authorized by this subpart to State and local adult protective services offices that investigate reports of the abuse, neglect, and exploitation of elders; 
(B)collects and disseminates data annually relating to the abuse, exploitation, and neglect of elders in coordination with the Department of Justice; 
(C)develops and disseminates information on best practices regarding, and provides training on, carrying out adult protective services; 
(D)conducts research related to the provision of adult protective services; and 
(E)provides technical assistance to States and other entities that provide or fund the provision of adult protective services, including through grants made under subsections (b) and (c). 
(2)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection, $3,000,000 for fiscal year 2010 and $4,000,000 for each of fiscal years 2011 through 2013. 
(b)Grants To enhance the provision of adult protective services 
(1)EstablishmentThere is established an adult protective services grant program under which the Secretary shall annually award grants to States in the amounts calculated under paragraph (2) for the purposes of enhancing adult protective services provided by States and local units of government. 
(2)Amount of payment 
(A)In generalSubject to the availability of appropriations and subparagraphs (B) and (C), the amount paid to a State for a fiscal year under the program under this subsection shall equal the amount appropriated for that year to carry out this subsection multiplied by the percentage of the total number of elders who reside in the United States who reside in that State. 
(B)Guaranteed minimum payment amount 
(i)50 statesSubject to clause (ii), if the amount determined under subparagraph (A) for a State for a fiscal year is less than 0.75 percent of the amount appropriated for such year, the Secretary shall increase such determined amount so that the total amount paid under this subsection to the State for the year is equal to 0.75 percent of the amount so appropriated. 
(ii)TerritoriesIn the case of a State other than 1 of the 50 States, clause (i) shall be applied as if each reference to 0.75 were a reference to 0.1. 
(C)Pro rata reductionsThe Secretary shall make such pro rata reductions to the amounts described in subparagraph (A) as are necessary to comply with the requirements of subparagraph (B). 
(3)Authorized activities 
(A)Adult protective servicesFunds made available pursuant to this subsection may only be used by States and local units of government to provide adult protective services and may not be used for any other purpose. 
(B)Use by agencyEach State receiving funds pursuant to this subsection shall provide such funds to the agency or unit of State government having legal responsibility for providing adult protective services within the State. 
(C)Supplement not supplantEach State or local unit of government shall use funds made available pursuant to this subsection to supplement and not supplant other Federal, State, and local public funds expended to provide adult protective services in the State. 
(4)State reportsEach State receiving funds under this subsection shall submit to the Secretary, at such time and in such manner as the Secretary may require, a report on the number of elders served by the grants awarded under this subsection. 
(5)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection, $100,000,000 for each of fiscal years 2010 through 2013. 
(c)State Demonstration Programs 
(1)EstablishmentThe Secretary shall award grants to States for the purposes of conducting demonstration programs in accordance with paragraph (2). 
(2)Demonstration programsFunds made available pursuant to this subsection may be used by States and local units of government to conduct demonstration programs that test— 
(A)training modules developed for the purpose of detecting or preventing elder abuse; 
(B)methods to detect or prevent financial exploitation of elders; 
(C)methods to detect elder abuse; 
(D)whether training on elder abuse forensics enhances the detection of elder abuse by employees of the State or local unit of government; or 
(E)other matters relating to the detection or prevention of elder abuse. 
(3)ApplicationTo be eligible to receive a grant under this subsection, a State shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(4)State reportsEach State that receives funds under this subsection shall submit a report to the Secretary at such time, in such manner, and containing such information as the Secretary may require on the results of the demonstration program conducted by the State using funds made available under this subsection. 
(5)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection, $25,000,000 for each of fiscal years 2010 through 2013. 
2043.Long-term care ombudsman program grants and training 
(a)Grants To support the long-term care ombudsman program 
(1)In generalThe Secretary shall make grants to eligible entities with relevant expertise and experience in abuse and neglect in long-term care facilities or long-term care ombudsman programs and responsibilities, for the purpose of— 
(A)improving the capacity of State long-term care ombudsman programs to respond to and resolve complaints about abuse and neglect; 
(B)conducting pilot programs with State long-term care ombudsman offices or local ombudsman entities; and 
(C)providing support for such State long-term care ombudsman programs and such pilot programs (such as through the establishment of a national long-term care ombudsman resource center). 
(2)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection— 
(A)for fiscal year 2010, $5,000,000; 
(B)for fiscal year 2011, $7,500,000; and 
(C)for each of fiscal years 2012 and 2013, $10,000,000. 
(b)Ombudsman training programs 
(1)In generalThe Secretary shall establish programs to provide and improve ombudsman training with respect to elder abuse, neglect, and exploitation for national organizations and State long-term care ombudsman programs. 
(2)Authorization of appropriationsThere are authorized to be appropriated to carry out this subsection, for each of fiscal years 2010 through 2013, $10,000,000. 
2044.Provision of information regarding, and evaluations of, elder justice programs 
(a)Provision of InformationTo be eligible to receive a grant under this part, an applicant shall agree— 
(1)except as provided in paragraph (2), to provide the eligible entity conducting an evaluation under subsection (b) of the activities funded through the grant with such information as the eligible entity may require in order to conduct such evaluation; or 
(2)in the case of an applicant for a grant under section 2041(b), to provide the Secretary with such information as the Secretary may require to conduct an evaluation or audit under subsection (c). 
(b)Use of Eligible Entities To Conduct Evaluations 
(1)Evaluations requiredExcept as provided in paragraph (2), the Secretary shall— 
(A)reserve a portion (not less than 2 percent) of the funds appropriated with respect to each program carried out under this part; and 
(B)use the funds reserved under subparagraph (A) to provide assistance to eligible entities to conduct evaluations of the activities funded under each program carried out under this part. 
(2)Informatics systems grant program not includedThe provisions of this subsection shall not apply to the informatics systems grant program under section 2041(b). 
(3)Authorized activitiesA recipient of assistance described in paragraph (1)(B) shall use the funds made available through the assistance to conduct a validated evaluation of the effectiveness of the activities funded under a program carried out under this part. 
(4)ApplicationsTo be eligible to receive assistance under paragraph (1)(B), an entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including a proposal for the evaluation. 
(5)ReportsNot later than a date specified by the Secretary, an eligible entity receiving assistance under paragraph (1)(B) shall submit to the Secretary, the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives, and the Committee on Finance of the Senate a report containing the results of the evaluation conducted using such assistance together with such recommendations as the entity determines to be appropriate. 
(c)Evaluations and Audits of Informatics Systems Grant Program by the Secretary 
(1)EvaluationsThe Secretary shall conduct an evaluation of the activities funded under the informatics systems grant program under section 2041(b). Such evaluation shall include an evaluation of whether the funding provided under the grant is expended only for the purposes for which it is made. 
(2)AuditsThe Secretary shall conduct appropriate audits of grants made under section 2041(b). 
2045.ReportNot later than October 1, 2013, the Secretary shall submit to the Elder Justice Coordinating Council, the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives, and the Committee on Finance of the Senate a report— 
(1)compiling, summarizing, and analyzing the information contained in the State reports submitted under subsections (b)(4) and (c)(4) of section 2042; and 
(2)containing such recommendations for legislative or administrative action as the Secretary determines to be appropriate. . 
(2)Option for State plan under program for temporary assistance for needy families 
(A)In generalSection 402(a)(1)(B) of the Social Security Act (42 U.S.C. 602(a)(1)(B)) is amended by adding at the end the following new clause: 
 
(v)The document shall indicate whether the State intends to assist individuals to train for, seek, and maintain employment— 
(I)providing direct care in a long-term care facility (as such terms are defined under section 2011); or 
(II)in other occupations related to elder care determined appropriate by the State for which the State identifies an unmet need for service personnel, and, if so, shall include an overview of such assistance.. 
(B)Effective dateThe amendment made by subparagraph (A) shall take effect on October 1, 2010. 
(b)Protecting residents of long-term care facilities 
(1)National training institute for surveyors 
(A)In generalThe Secretary of Health and Human Services shall enter into a contract with an entity for the purpose of establishing and operating a National Training Institute for Federal and State surveyors. Such Institute shall provide and improve the training of surveyors with respect to investigating allegations of abuse, neglect, and misappropriation of property in programs and long-term care facilities that receive payments under title XVIII or XIX of the Social Security Act. 
(B)Activities carried out by the InstituteThe contract entered into under subparagraph (A) shall require the Institute established and operated under such contract to carry out the following activities: 
(i)Assess the extent to which State agencies use specialized surveyors for the investigation of reported allegations of abuse, neglect, and misappropriation of property in such programs and long-term care facilities. 
(ii)Evaluate how the competencies of surveyors may be improved to more effectively investigate reported allegations of such abuse, neglect, and misappropriation of property, and provide feedback to Federal and State agencies on the evaluations conducted. 
(iii)Provide a national program of training, tools, and technical assistance to Federal and State surveyors on investigating reports of such abuse, neglect, and misappropriation of property. 
(iv)Develop and disseminate information on best practices for the investigation of such abuse, neglect, and misappropriation of property. 
(v)Assess the performance of State complaint intake systems, in order to ensure that the intake of complaints occurs 24 hours per day, 7 days a week (including holidays). 
(vi)To the extent approved by the Secretary of Health and Human Services, provide a national 24 hours per day, 7 days a week (including holidays), back-up system to State complaint intake systems in order to ensure optimum national responsiveness to complaints of such abuse, neglect, and misappropriation of property. 
(vii)Analyze and report annually on the following: 
(I)The total number and sources of complaints of such abuse, neglect, and misappropriation of property. 
(II)The extent to which such complaints are referred to law enforcement agencies. 
(III)General results of Federal and State investigations of such complaints. 
(viii)Conduct a national study of the cost to State agencies of conducting complaint investigations of skilled nursing facilities and nursing facilities under sections 1819 and 1919, respectively, of the Social Security Act (42 U.S.C. 1395i–3, 1396r), and making recommendations to the Secretary of Health and Human Services with respect to options to increase the efficiency and cost-effectiveness of such investigations. 
(C)AuthorizationThere are authorized to be appropriated to carry out this paragraph, for the period of fiscal years 2010 through 2013, $12,000,000. 
(2)Grants to State survey agencies 
(A)In generalThe Secretary of Health and Human Services shall make grants to State agencies that perform surveys of skilled nursing facilities or nursing facilities under sections 1819 or 1919, respectively, of the Social Security Act (42 U.S.C. 1395i–3, 1395r). 
(B)Use of fundsA grant awarded under subparagraph (A) shall be used for the purpose of designing and implementing complaint investigations systems that— 
(i)promptly prioritize complaints in order to ensure a rapid response to the most serious and urgent complaints; 
(ii)respond to complaints with optimum effectiveness and timeliness; and 
(iii)optimize the collaboration between local authorities, consumers, and providers, including— 
(I)such State agency; 
(II)the State Long-Term Care Ombudsman; 
(III)local law enforcement agencies; 
(IV)advocacy and consumer organizations; 
(V)State aging units; 
(VI)Area Agencies on Aging; and 
(VII)other appropriate entities. 
(C)AuthorizationThere are authorized to be appropriated to carry out this paragraph, for each of fiscal years 2010 through 2013, $5,000,000. 
(3)Reporting of crimes and ensuring safety of residents when federally funded long-Term Care Facilities closePart A of title XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by adding at the end the following new sections: 
 
1150A.Reporting to law enforcement of crimes occurring in federally funded long-term care facilities
(a)Determination and Notification 
(1)DeterminationThe owner or operator of each long-term care facility that receives Federal funds under this Act shall annually determine whether the facility received at least $10,000 in such Federal funds during the preceding year. 
(2)NotificationIf the owner or operator determines under paragraph (1) that the facility received at least $10,000 in such Federal funds during the preceding year, such owner or operator shall annually notify each covered individual (as defined in paragraph (3)) of that individual’s obligation to comply with the reporting requirements described in subsection (b). 
(3)Covered individual definedIn this section, the term covered individual means each individual who is an owner, operator, employee, manager, agent, or contractor of a long-term care facility that is the subject of a determination described in paragraph (1). 
(b)Reporting Requirements 
(1)In generalEach covered individual shall report to the Secretary and 1 or more law enforcement entities for the political subdivision in which the facility is located any reasonable suspicion of a crime (as defined by the law of the applicable political subdivision) against any individual who is a resident of, or is receiving care from, the facility. 
(2)TimingIf the events that cause the suspicion— 
(A)result in serious bodily injury, the individual shall report the suspicion immediately, but not later than 2 hours after forming the suspicion; and 
(B)do not result in serious bodily injury, the individual shall report the suspicion not later than 24 hours after forming the suspicion. 
(c)Penalties 
(1)In generalIf a covered individual violates subsection (b)— 
(A)the covered individual shall be subject to a civil money penalty of not more than $200,000; or 
(B)the Secretary shall classify the covered individual as an excluded individual, for a period of not more than 3 years. 
(2)Increased harmIf a covered individual violates subsection (b) and the violation exacerbates the harm to the victim of the crime or results in harm to another individual— 
(A)the covered individual shall be subject to a civil money penalty of not more than $300,000; and 
(B)the Secretary shall classify the covered individual as an excluded individual, for a period of not more than 3 years. 
(3)Excluded individualDuring any period for which a covered individual is classified as an excluded individual under paragraph (1)(B) or (2)(B), a long-term care facility that employs such individual shall be ineligible to receive Federal funds under this Act. 
(4)Extenuating circumstances 
(A)In generalThe Secretary may take into account the financial burden on providers with underserved populations in determining any penalty to be imposed under this subsection. 
(B)Underserved population definedIn this paragraph, the term underserved population means the population of an area designated by the Secretary as an area with a shortage of elder justice programs or a population group designated by the Secretary as having a shortage of such programs. Such areas or groups designated by the Secretary may include— 
(i)areas or groups that are geographically isolated (such as isolated in a rural area); 
(ii)racial and ethnic minority populations; and 
(iii)populations underserved because of special needs (such as language barriers, disabilities, alien status, or age). 
(d)Additional Penalties for Retaliation 
(1)In generalA long-term care facility may not— 
(A)discharge, demote, suspend, threaten, harass, or deny a promotion or other employment-related benefit to an employee, or in any other manner discriminate against an employee in the terms and conditions of employment because of lawful acts done by the employee; or 
(B)file a complaint or a report against a nurse or other employee with the appropriate State professional disciplinary agency because of lawful acts done by the nurse or employee, for making a report, causing a report to be made, or for taking steps in furtherance of making a report pursuant to subsection (b)(1).
(2)Penalties for retaliationIf a long-term care facility violates subparagraph (A) or (B) of paragraph (1) the facility shall be subject to a civil money penalty of not more than $200,000 or the Secretary may classify the entity as an excluded entity for a period of 2 years pursuant to section 1128(b), or both. 
(3)Requirement to post noticeEach long-term care facility shall post conspicuously in an appropriate location a sign (in a form specified by the Secretary) specifying the rights of employees under this section. Such sign shall include a statement that an employee may file a complaint with the Secretary against a long-term care facility that violates the provisions of this subsection and information with respect to the manner of filing such a complaint. 
(e)ProcedureThe provisions of section 1128A (other than subsections (a) and (b) and the second sentence of subsection (f)) shall apply to a civil money penalty under this section in the same manner as such provisions apply to a penalty or proceeding under section 1128A(a). 
(f)DefinitionsIn this section, the terms elder justice, long-term care facility, and law enforcement have the meanings given those terms in section 2011. 
1150B.Ensuring safety of residents when federally funded long-term care facilities close
(a)In general 
(1)Notification of Facility ClosureSubject to paragraph (2), if the owner or operator determines under section 1150A(a)(1) that a long-term care facility received at least $10,000 in Federal funds under this Act during the preceding year, the owner or operator of the facility shall— 
(A)submit to the Secretary and the appropriate State regulatory agency written notification of an impending closure not later than the date that is 60 days prior to the date of such closure; 
(B)include in the notice a plan for the transfer and adequate relocation of the residents of the facility prior to closure, including assurances that the residents will be transferred to the most appropriate facility in terms of quality, services, and location; and 
(C)not later than 10 days after the facility closure, submit to the Secretary and the appropriate State agency information identifying where residents of the closed facility were transferred and on what date. 
(2)Exception where the Secretary has issued a termination noticeIn the case of a long-term care facility described in paragraph (1) for which the Secretary has issued a termination notice for the facility to close by not later than 15 days after the issuance of such notice, the Secretary shall establish requirements for the notification, transfer, and adequate relocation of residents within an appropriate timeframe. 
(b)SanctionsAny person owning or operating a long-term care facility that fails to comply with the requirements of subsection (a) shall be subject to— 
(1)a civil monetary penalty of up to $1,000,000; 
(2)exclusion from participation in the programs under this Act (in accordance with the procedures of section 1128); and 
(3)any other applicable civil monetary penalties and assessments. 
(c)ProcedureThe provisions of section 1128A (other than subsections (a) and (b) and the second sentence of subsection (f)) shall apply to a civil money penalty or assessment under this section in the same manner as such provisions apply to a penalty or proceeding under section 1128A(a). 
(d)DefinitionIn this section, the term long-term care facility has the meaning given that term in section 2011. . 
(c)National nurse aide registry 
(1)Definition of nurse aideIn this subsection, the term nurse aide has the meaning given that term in sections 1819(b)(5)(F) and 1919(b)(5)(F) of the Social Security Act (42 U.S.C. 1395i–3(b)(5)(F), 1396r(b)(5)(F)). 
(2)Study and report 
(A)In generalThe Secretary, in consultation with appropriate government agencies and private sector organizations, shall conduct a study on establishing a national nurse aide registry. 
(B)Areas evaluatedThe study conducted under this subsection shall include an evaluation of— 
(i)who should be included in the registry; 
(ii)how such a registry would comply with Federal and State privacy laws and regulations; 
(iii)how data would be collected for the registry; 
(iv)what entities and individuals would have access to the data collected; 
(v)how the registry would provide appropriate information regarding violations of Federal and State law by individuals included in the registry; 
(vi)how the functions of a national nurse aide registry would be coordinated with the pilot program for national and State background checks on direct patient access employees of long-term care facilities or providers established under section 307 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173); and 
(vii)how the information included in State nurse aide registries developed and maintained under sections 1819(e)(2) and 1919(e)(2) of the Social Security Act (42 U.S.C. 1395i–3(e)(2), 1396r(e)(2)(2)) would be provided as part of a national nurse aide registry. 
(C)ConsiderationsIn conducting the study and preparing the report required under this subsection, the Secretary shall take into consideration the findings and conclusions of relevant reports and other relevant resources, including the following: 
(i)The Department of Health and Human Services Office of Inspector General Report, Nurse Aide Registries: State Compliance and Practices (February 2005). 
(ii)The General Accounting Office (now known as the Government Accountability Office) Report, Nursing Homes: More Can Be Done to Protect Residents from Abuse (March 2002). 
(iii)The Department of Health and Human Services Office of the Inspector General Report, Nurse Aide Registries: Long-Term Care Facility Compliance and Practices (July 2005). 
(iv)The Department of Health and Human Services Health Resources and Services Administration Report, Nursing Aides, Home Health Aides, and Related Health Care Occupations—National and Local Workforce Shortages and Associated Data Needs (2004) (in particular with respect to chapter 7 and appendix F). 
(v)The 2001 Report to CMS from the School of Rural Public Health, Texas A&M University, Preventing Abuse and Neglect in Nursing Homes: The Role of Nurse Aide Registries. 
(vi)Information included in State nurse aide registries developed and maintained under sections 1819(e)(2) and 1919(e)(2) of the Social Security Act (42 U.S.C. 1395i–3(e)(2), 1396r(e)(2)(2)). 
(D)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit a report to the Elder Justice Coordinating Council, the Committee on Finance of the Senate, and the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives containing the findings and recommendations of the study conducted under this paragraph. 
(E)Funding limitationFunding for the study conducted under this subsection shall not exceed $500,000. 
(3)Congressional actionAfter receiving the report submitted by the Secretary under paragraph (2)(D), the Committee on Finance of the Senate and the Committee on Ways and Means and the Committee on Energy and Commerce of the House of Representatives shall, as they deem appropriate, take action based on the recommendations contained in the report. 
(4)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary for the purpose of carrying out this subsection. 
(d)Conforming amendments 
(1)Title XXTitle XX of the Social Security Act (42 U.S.C. 1397 et seq.), as amended by section 102(a), is amended— 
(A)in the heading of section 2001, by striking title and inserting part; and 
(B)in part A, by striking this title each place it appears and inserting this part. 
(2)Title IVTitle IV of the Social Security Act (42 U.S.C. 601 et seq.) is amended— 
(A)in section 404(d)— 
(i)in paragraph (1)(A), by striking Title and inserting Part A of title; 
(ii)in paragraphs (2)(A) and (3)(B), by inserting part A of before title XX each place it appears; 
(iii)in the heading of paragraph (2), by inserting part a of before title xx; and 
(iv)in the heading of paragraph (3)(B), by inserting part a of before title xx; and 
(B)in sections 422(b), 471(a)(4), 472(h)(1), and 473(b)(2), by inserting part A of before title XX each place it appears. 
(3)Title XITitle XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended— 
(A)in section 1128(h)(3)— 
(i)by inserting part A of before title XX; and 
(ii)by striking such title and inserting such part; and 
(B)in section 1128A(i)(1), by inserting part A of before title XX. 
IIDepartment of Justice 
201.Analysis, report, and recommendations related to elder justice programs 
(a)In generalThe Attorney General, in consultation with the Secretary of Health and Human Services, shall carry out the following: 
(1)StudyConduct a study of laws and practices relating to elder abuse, neglect, and exploitation, which shall include— 
(A)a comprehensive description of State laws and practices relating to elder abuse, neglect, and exploitation; 
(B)a comprehensive analysis of the effectiveness of such State laws and practices; and 
(C)an examination of State laws and practices relating to specific elder abuse, neglect, and exploitation issues, including— 
(i)the definition of— 
(I)elder; 
(II)abuse; 
(III)neglect; 
(IV)exploitation; and 
(V)such related terms the Attorney General determines to be appropriate; 
(ii)mandatory reporting laws, with respect to— 
(I)who is a mandated reporter; 
(II)to whom must they report and within what time frame; and 
(III)any consequences for not reporting; 
(iii)evidentiary, procedural, sentencing, choice of remedies, and data retention issues relating to pursuing cases relating to elder abuse, neglect, and exploitation; 
(iv)laws requiring reporting of all nursing home deaths to the county coroner or to some other individual or entity; 
(v)fiduciary laws, including guardianship and power of attorney laws; 
(vi)laws that permit or encourage banks and bank employees to prevent and report suspected elder abuse, neglect, and exploitation; 
(vii)laws relating to fraud and related activities in connection with mail, telemarketing, or the Internet; 
(viii)laws that may impede research on elder abuse, neglect, and exploitation; 
(ix)practices relating to the enforcement of laws relating to elder abuse, neglect, and exploitation; and 
(x)practices relating to other aspects of elder justice. 
(2)Development of planDevelop objectives, priorities, policies, and a long-term plan for elder justice programs and activities relating to— 
(A)prevention and detection of elder abuse, neglect, and exploitation; 
(B)intervention and treatment for victims of elder abuse, neglect, and exploitation; 
(C)training, evaluation, and research related to elder justice programs and activities; and 
(D)improvement of the elder justice system in the United States. 
(3)ReportNot later than 2 years after the date of enactment of this Act, submit to the Chairman and Ranking Member of the Special Committee on Aging of the Senate, the Speaker and minority leader of the House of Representatives, and the Secretary of Health and Human Services, and make available to the States, a report that contains— 
(A)the findings of the study conducted under paragraph (1); 
(B)a description of the objectives, priorities, policies, and a long-term plan developed under paragraph (2); and 
(C)a list, description, and analysis of the best practices used by States to develop, implement, maintain, and improve elder justice systems, based on such findings. 
(b)GAO RecommendationsNot later than 18 months after the date of enactment of this Act, the Comptroller General shall review existing Federal programs and initiatives in the Federal criminal justice system relevant to elder justice and shall submit to Congress— 
(1)a report on such programs and initiatives; and 
(2)any recommendations the Comptroller General determines are appropriate to improve elder justice in the United States. 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $6,000,000 for each of the fiscal years 2010 through 2016. 
202.Victim advocacy grants 
(a)Grants authorizedThe Attorney General, after consultation with the Secretary of Health and Human Services, may award grants to eligible entities to study the special needs of victims of elder abuse, neglect, and exploitation. 
(b)Authorized activitiesFunds awarded pursuant to subsection (a) shall be used for pilot programs that— 
(1)develop programs for and provide training to health care, social, and protective services providers, law enforcement, fiduciaries (including guardians), judges and court personnel, and victim advocates; and 
(2)examine special approaches designed to meet the needs of victims of elder abuse, neglect, and exploitation. 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $3,000,000 for each of the fiscal years 2010 through 2016. 
203.Supporting local prosecutors and courts in elder justice matters 
(a)Grants authorizedThe Attorney General, after consultation with the Secretary of Health and Human Services, shall award grants to provide training, technical assistance, policy development, multidisciplinary coordination, and other types of support to local prosecutors and courts handling elder justice-related cases, including— 
(1)funding specially designated elder justice positions or units; and 
(2)funding the creation of a Center for the Prosecution of Elder Abuse, Neglect, and Exploitation by the American Prosecutor Research Institute of the National District Attorneys Association, or any other similarly situated entity, to advise and support local prosecutors and courts nationwide in their pursuit of cases involving elder abuse, neglect, and exploitation. 
(b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $6,000,000 for each of the fiscal years 2010 through 2016. 
204.Supporting State prosecutors and courts in elder justice matters 
(a)In generalThe Attorney General shall, after consultation with the Secretary of Health and Human Services, award grants to provide training, technical assistance, multidisciplinary coordination, policy development, and other types of support to State prosecutors and courts, employees of State Attorneys General, and Medicaid Fraud Control Units handling elder justice-related matters. 
(b)Creating specialized positionsGrants under this section may be made for— 
(1)the establishment of specially designated elder justice positions or units; and 
(2)the creation of a position to coordinate elder justice-related cases, training, technical assistance, and policy development for State prosecutors and courts, by the National Association of Attorneys General or any other similarly situated entity. 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $6,000,000 for each of the fiscal years 2010 through 2016. 
205.Supporting law enforcement in elder justice matters 
(a)In generalThe Attorney General shall, after consultation with the Secretary of Health and Human Services, the Postmaster General, and the Chief Postal Inspector for the United States Postal Inspection Service, award grants to provide training, technical assistance, multidisciplinary coordination, policy development, and other types of support to police, sheriffs, detectives, public safety officers, corrections personnel, and other front line law enforcement responders who handle elder justice-related matters, to fund specially designated elder justice positions or units designed to support front line law enforcement in elder justice matters. 
(b)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $8,000,000 for each of the fiscal years 2010 through 2016. 
206.Evaluations 
(a)Grants under this title 
(1)In generalIn carrying out the grant programs under this title, the Attorney General shall— 
(A)require each recipient of a grant to use a portion of the funds made available through the grant to conduct a validated evaluation of the effectiveness of the activities carried out through the grant by such recipient; or 
(B)as the Attorney General considers appropriate, use a portion of the funds available under this title for a grant program under this title to provide assistance to an eligible entity to conduct a validated evaluation of the effectiveness of the activities carried out through such grant program by each of the grant recipients. 
(2)Applications 
(A)SubmissionTo be eligible to receive a grant under this title, an entity shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may require, which shall include— 
(i)a proposal for the evaluation required in accordance with paragraph (1)(A); and 
(ii)the amount of assistance under paragraph (1)(B) the entity is requesting, if any. 
(B)Review and assistance 
(i)In generalAn employee of the Department of Justice, after consultation with an employee of the Department of Health and Human Services and a nongovernmental member of the Advisory Board of Elder Abuse, Neglect, and Exploitation (established under title XX of the Social Security Act (42 U.S.C. 1397 et seq.), as amended by this Act) with expertise in evaluation methodology, shall review each application described in subparagraph (A) and determine whether the methodology described in the proposal under subparagraph (A)(i) is adequate to gather meaningful information. 
(ii)DenialIf the reviewing employee determines the methodology described in such proposal is inadequate, the reviewing employee shall recommend that the Attorney General deny the application for the grant, or make recommendations for how the application should be amended. 
(iii)Notice to applicantIf the Attorney General denies the application on the basis of such proposal, the Attorney General shall inform the applicant of the reasons the application was denied, and offer assistance to the applicant in modifying the proposal. 
(b)Other grantsThe Attorney General shall make grants to appropriate entities to conduct validated evaluations of grant activities to reduce elder abuse, neglect, and exploitation that are funded by Federal funds not provided under this title. 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $7,000,000 for each of the fiscal years 2010 through 2016. 
207.Reauthorization of the Missing Alzheimer's Disease Patient Alert ProgramSection 240001 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14181) is amended— 
(1)by amending subsection (a) to read as follows: 
 
(a)GrantSubject to the availability of appropriations to carry out this section, the Attorney General, through the Bureau of Justice Assistance and in consultation with the Secretary of Health and Human Services, shall award competitive grants to States, units of local government, and nonprofit organizations to assist such States, units, and organizations, respectively, in paying for the costs of planning, designing, establishing, and operating locally based, proactive programs to protect and locate missing patients with Alzheimer's disease and related dementias and other missing elderly individuals. ; 
(2)in subsection (b)— 
(A)by inserting competitive after to receive a; and 
(B)by adding at the end the following new sentence: The Attorney General shall periodically solicit applications for grants under this section by publishing a request for applications in the Federal Register and by posting such a request on the website of the Department of Justice.; 
(3)by amending subsection (c) to read as follows: 
 
(c)PreferenceIn awarding grants under subsection (a), the Attorney General shall give preference to nonprofit organizations that have a direct link to patients, and families of patients, with Alzheimer’s disease and related dementias. ; and 
(4)by amending subsection (d) to read as follows: 
 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of the fiscal years 2010 through 2016. . 
IIITax provisions 
301.Long-term care facility worker employment tax credit 
(a)Work opportunity tax credit 
(1)In generalSection 51(d)(1) of the Internal Revenue Code of 1986 (relating to members of targeted groups) is amended by striking or at the end of subparagraph (H), by striking the period at the end of subparagraph (I) and inserting or, and by adding at the end the following: 
 
(J)a qualified long-term care facility worker. . 
(2)Qualified long-Term care facility workerSection 51(d) of such Code is amended by redesignating paragraphs (11) through (14) as paragraphs (12) through (15), respectively, and by inserting after paragraph (10) the following: 
 
(11)Qualified long-Term care facility workerThe term qualified long-term care facility worker means any individual who— 
(A)is hired by a long-term care facility (as defined in paragraph (18) of section 2201 of the Social Security Act); and 
(B)is certified by the designated local agency as being qualified to provide long-term care (as defined in paragraph (17) of such section 2201). . 
(b)Effective dateThe amendments made by subsection (a) shall apply to individuals who begin work for an employer after the date of the enactment of this Act. 
 
